Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (US 2018/0188432, 1st interpretation)
Regarding claim 1, Choi teaches an antenna structure (Fig. 1-3, Fig. 7-9, [0050-0065, 0073-0124]), comprising: 
a support layer (530 in Fig. 3 and 7-8) having a first surface (the surface of 530 facing 531/532a/532 in Fig. 3 and 7-8) and a second surface (the surface of 530 away from 531/532a/532 in Fig. 3 and 7-8) facing each other (Fig. 3 and 7-8); 
a light-shielding pattern (531 in Fig. 3 and 7-8, [0059]) disposed on a peripheral portion (Fig. 1 and 5) of the first surface of the support layer (the surface of 530 facing 531/532a/532 in Fig. 3 and 7-8); 
a radiator (532, or 532 and 532a in Fig. 1-3 and 7-8, [0060]) disposed at the same level (Fig. 3 and 7-8) as that of the light-shielding pattern (531 in Fig. 3 and 7-8, [0059]) on the first surface of the support layer (the surface of 530 facing 531/532a/532 in Fig. 3 and 7-8); and 
a signal pad (the pad corresponding to 542 in Fig. 1, 3 and 7-8, [0061-0062, 0075, 0114]) disposed on (indirectly on as shown in Fig 3) the light-shielding pattern (531 in Fig. 3 and 7-8, [0059]) and electrically connected (Fig. 1-3 and 7-8, [0060]) to the radiator (532, or 532 and 532a in Fig. 1-3 and 7, [0060]).

Regarding claims 2-4, 6-8, 10 and 12, Choi also teaches the following elements:
(Claim 2) the signal pad (P1 in Picture 1, which is corresponding to 542 in Fig. 1, 3 and 7-8, [0061-0062, 0075, 0114]) is in contact with (P1 is in line contacting with the top surface of 531 in Picture 1) a top surface of the light-shielding pattern (the top surface of 531 in Picture 1), and the radiator (532, or 532 and 532a in Fig. 1-3 and 7-8, [0060]) is in contact with (532 is contacting the tops surface of 530 in Fig. 2) the first surface of the support layer (the surface of 530 facing 531/532a/532 in Fig. 2).
(Claim 3) a step difference (Picture 1) is generated between a top surface of the signal pad (the top surface of P1 in Picture 1) and a top surface (the top surface of 532a in Picture 1) of the radiator (532, or 532 and 532a in Fig. 1-3 and 7-8, [0060]).
(Claim 4) a transmission line (L1 in Picture 1) electrically connecting (Picture 1, Fig. 3) the signal pad (P1 in Picture 1) and the radiator (532, or 532 and 532a in Fig. 1-3 and 7-8, [0060]) with each other.
(Claim 6) a passivation layer ([0065]) formed on the first surface of the support layer (the surface of 530 facing 531/532a/532 in Fig. 3 and 7-8) to cover ([0065]) the radiator (532, or 532 and 532a in Fig. 1-3 and 7-8, [0060]) and at least partially expose (Fig. 7-8, [0065], Fig. 3) a top surface of the signal pad (the top surface of the pad corresponding to 542 and contacting with 631 in Fig. 1 and 3, [0061-0062, 0075, 0114]). 
(Claim 7) the radiator (532, or 532 and 532a in Fig. 1-3 and 7-8, [0060]) has a mesh structure (Fig. 1, [0075, 0114]), and the signal pad (the pad corresponding to 542 in Fig. 1, 3 and 7-8, [0061-0062, 0075, 0114]) has a solid metal pattern (Fig. 1 and 3, [0061-0062]).
(Claim 8) a transparent film (241 in Fig. 7, [0093, 0098]) formed on the second surface of the support layer (the surface of 530 away from 531/532a/532 in Fig. 3 and 7-8).
(Claim 10) An image display device (Fig. 7-8, [0075, 0114]), comprising: a display panel (100 in Fig. 7-8); and the antenna structure (500 in Fig. 7-8) disposed on the display panel (100 in Fig. 7-8)
(Claim 12) a cover window (200 in Fig. 7-8) disposed on the antenna structure (500 in Fig. 7-8), wherein the second surface of the support layer (the surface of 530 away from 531/532a/532 in Fig. 3 and 7-8) of the antenna structure (500 in Fig. 7-8) is disposed toward (Fig. 7) the cover window (200 in Fig. 7-8).

    PNG
    media_image1.png
    282
    465
    media_image1.png
    Greyscale

Picture 1, from Fig. 3 of Choi (US 2018/0188432)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (1st interpretation) as applied to claim 10 above, and in view of Uetake (JP2000138512A).
Regarding claim 11, Choi teaches a display panel (100 in Fig. 7-8). Choi does not teach the following elements. 
Uetake teaches the following elements (Fig. 10, Page 11 of English Translation of JP2000138512A):
(Claim 11) a ground layer (131 in Fig. 10, Page 11) disposed under a display panel (the display panel between the antenna layer 103 and the metal layer 131 used as a high frequency ground).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Uetake for the system of Choi such that in the system of Choi, 
(Claim 11) a ground layer disposed under the display panel.
The motivation is to provide a high-frequency ground for the antenna for a thin display device, and a wireless interface (wireless LAN) equipped with a planar antenna can be realized  (Uetake, Page 11, Lines 20-24, Pages 7, Paragraphs 8-9).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0188432, 2nd interpretation) in view of Katoh (US 2021/0103041).
Regarding claim 9, Choi teaches an antenna structure (Fig. 1-3, Fig. 8, [0050-0065, 0073-0124]), comprising: 
a support layer (the layer including 530 and 550 in Fig. 8, [0114, 0075]) having a first surface (the surface of 530 facing 531/532a/532 in Fig. 3 and 8) and a second surface (the surface of 550 away from 530/531/532a/532 in Fig. 8) facing each other (Fig. 8); 
a light-shielding pattern (531 in Fig. 3 and 8, [0059]) disposed on a peripheral portion (Fig. 1 and 5) of the first surface of the support layer (the surface of 530 facing 531/532a/532 in Fig. 3 and 8); 
a radiator (532, or 532 and 532a in Fig. 1-3 and 8, [0060]) disposed at the same level (Fig. 3 and 8) as that of the light-shielding pattern (531 in Fig. 3 and 8, [0059]) on the first surface of the support layer (the surface of 530 facing 531/532a/532 in Fig. 3 and 8); and 
a signal pad (the pad corresponding to 542 in Fig. 1, 3 and 8, [0061-0062, 0075, 0114]) disposed on (indirectly on as shown in Fig 3) the light-shielding pattern (531 in Fig. 3 and 8, [0059]) and electrically connected (Fig. 1-3 and 8, [0060]) to the radiator (532, or 532 and 532a in Fig. 1-3 and 7, [0060]); 
wherein the support layer (the layer including 530 and 550 in Fig. 8, [0114, 0075]) comprises a first intermediate layer (530 in Fig. 8, [0064]) including the first surface (the surface of 530 facing 531/532a/532 in Fig. 3 and 8) and a second intermediate layer (550 in Fig. 8, [0075-0076]) including the second surface (the surface of 550 away from 530/531/532a/532 in Fig. 8). 
Choi teaches that the first intermediate layer (530 in Fig. 8, [0064]) include a dielectric material such at non-retardation tri-acetyl-cellulose (NRT), and the second intermediate layer (550 in Fig. 8, [0075-0076]) is a λ/4 plate ([0075, 0076]). Choi does not teach that the first intermediate layer and the second intermediate layer include different dielectric materials.
Katoh teaches that ([0078-0084, 0049-0050], Fig. 3) a λ/4 plate ([0078-0082, 0049-0050]) include a dielectric material such as a stretched polycarbonate film, a stretched norbornene-based polymer film or transparent films containing aligned inorganic particles having birefringence such as strontium carbonate ([0081]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Katoh for the system of Choi such that in the system of Choi, the second intermediate layer include a dielectric material such as a stretched polycarbonate film, a stretched norbornene-based polymer film or transparent films containing aligned inorganic particles having birefringence such as strontium carbonate; therefore, the first intermediate layer and the second intermediate layer include different dielectric materials. The motivation is to provide a simply/commercially available product of the λ/4 plate (Katoh, [0081-0083]).

Allowable Subject Matter
Claims 5, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of an antenna structure as set forth in claims 5 and 13-16.
Regarding claim 5, none of the prior art discloses or suggests an antenna structure recited in claim 4, wherein “a the transmission line is bent along a sidewall of the light-shielding pattern and the first surface of the support layer” in combination with the other required elements of the claim.
Regarding claims 13-16, none of the prior art discloses or suggests an antenna structure recited in claim 12, wherein a first adhesive layer disposed between the antenna structure and the display panel, and wherein “a circuit board disposed between the light-shielding pattern of the antenna structure and the first adhesive layer to be bonded to the signal pad” in combination with the other required elements of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871